Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Amendment filed December 20, 2021 has been entered.

Applicant's arguments filed December 20, 2021, have been fully considered but they are not found persuasive.

Claims 1, 29, 34, 36-37, 42-44, 46-48, 51-52, 62, 66, 72, 80 are pending.  Claims 2-28, 30-33, 35, 38-41, 45, 49-50, 53-61, 63-65, 67-71, 73-79 are canceled.  Claims 1, 29, 34, 36-37, 42-44, 46-48, 51-52, 62, 66, 72, 80 are examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 29, 34, 36-37, 42-44, 46-48, 51-52, 62, 66, 72, 80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 17-18, 22, 25 of copending Application No. 16/324,769 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8, 10-13, 17-18, 22, 25 of copending Application No. 16/324,769 (reference application) disclose a method and kit comprising rhodal and rhodamine  acetoxymethyl ester in a loading buffer and method of assay with the kit which anticipate the pending current claims.

Claims 1, 29, 34, 36-37, 42-44, 46-48, 51-52, 62, 66, 72, 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 9,476,892 in view of Weaver (US US 2002/0168625) and Pfohl et al. (US 2005/0014288).
Claims 1-30 of U.S. Patent No. US 9,476,892 disclose the Xanthene  acetoxymethyl ester in a loading buffer for the method as claimed.  ‘892 does not teach the Xanthene is a rhodamine or a rhodol nor a kit comprising the components.
Weaver teach the thallium influx assay in a potassium ion channel in a cell with thallium indicator, thallium ion and chloride ion (paragraph 21, 29, 43-52).  Weaver disclose the fluozin-1 acetoxymethyl ester in a loading buffer for thallium assay as well as other thallium indicator which is one of many acetoxymethyl ester of xanthene-based 

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate rhodamine of Pfohl for the thallium indicator of Weaver and ‘892.  One of ordinary skill in the art would be motivated to incorporate rhodamine because the thallium indicators provide sensitivity of thallium detection and would be motivated to explore additional fluorescence which may provide better sensitivity.  It is obvious to substitute a well known compound such as thallium indicator with expected results of fluorescent assay.  Furthermore, Weaver discusses that “Essentially any thallium- sensitive fluorescent compound that can be loaded into cells can be used” (paragraph 104), thus rhodamine can be substituted for a xanthene compound.
It would have been obvious to package the thallium indicator which is an acetoxymethyl ester of xanthene-based compound of ‘Weaver and ‘892 loading buffer in the kit if the collection of stimulus buffer and loading buffer of Weaver does not qualify as a kit.  A kit is a collection of material and the patent disclose a collection of material.  If Weaver does not teach a kit, one of ordinary skill in the art would be motivated to have a kit for the convenience of performing the assay by having the collection of material for performing the assay ahead of time.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the physiological concentration of chloride ions in the loading buffer because one of skilled in the art would recognize that biological assays should be used at the physiological conditions.  One skilled in the art would be motivated to use the chloride in buffer because to compare the results of assays with chloride vs. chloride .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 29, 34, 36-37, 42-44, 46-48, 51-52, 62, 66, 72, 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weaver (US US 2002/0168625) in view of Pfohl et al. (US 2005/0014288).
Weaver teach the thallium influx assay in a potassium ion channel in a cell with thallium indicator, thallium ion and chloride ion (paragraph 21, 29, 43-52).  Weaver disclose the fluozin-1 acetoxymethyl ester in a loading buffer for thallium assay as well as other thallium indicator which is one of many acetoxymethyl ester of xanthene-based compound taught (paragraph 105-111).  Weaver discusses that “Essentially any thallium- sensitive fluorescent compound that can be loaded into cells can be used” (paragraph 104).  Weaver teach that loading processes may be facilitated by the more hydrophobic form of indicator of acetoxymethol esters (AM) which are able to permeate cell membranes much more readily than the unmodified dyes (paragraph 106).  Weaver teach that “While it is possible to perform all the assays in known physiological Cl- containing buffers…” (paragraph 21).  Weaver teach the assay using thallium ion at 3 mM (paragraph 158).  Weaver teach the thallium salts for use in the thallium solutions Tl2SO4, etc. (paragraph 99).  Weaver teach the cells can be grown in solution or on a solid support and can be adherent or non-adherent (paragraph 65).  Weaver teach measuring the thallium sensitive agent using FLIPR or flow cytometer (paragraph 107).  Weaver disclose potassium channel activators in stimulus buffer including potassium ion and ligands for receptors nicotine, acetylcholine, muscarine or carbamylcholine (paragraph 58-60).  Weaver teach extracellular quencher which obviates the need to wash the cell (paragraph 111).  Weaver teach the method of assaying with the voltage gated potassium channel and sodium channel as well channel linked receptors  
Pfohl et al. teach potassium ion channel assay with fluorescence probe rhodamine using thallium (paragraph 58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate rhodamine of Pfohl for the thallium indicator of Weaver.  One of ordinary skill in the art would be motivated to incorporate rhodamine because the thallium indicators provide sensitivity of thallium detection and would be motivated to explore additional fluorescence which may provide better sensitivity.  It is obvious to substitute a well known compound such as thallium indicator with expected results of fluorescent assay.  Furthermore, Weaver discusses that “Essentially any thallium- sensitive fluorescent compound that can be loaded into cells can be used” (paragraph 104), thus rhodamine can be substituted for a xanthene compound.
It would have been obvious to package the thallium indicator which is an acetoxymethyl ester of xanthene-based compound of ‘Weaver loading buffer in the kit if the collection of stimulus buffer and loading buffer of Weaver does not qualify as a kit.  A kit is a collection of material and the patent disclose a collection of material.  If Weaver does not teach a kit, one of ordinary skill in the art would be motivated to have 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the physiological concentration of chloride ions in the loading buffer because one of skilled in the art would recognize that biological assays should be used at the physiological conditions.  One skilled in the art would be motivated to use the chloride in buffer because to compare the results of assays with chloride vs. chloride free buffer.  While Weaver does not explicitly state the loading buffer is greater than 2 mM in chloride concentration, Weaver does teach that “While it is possible to perform all the assays in known physiological Cl- containing buffers…” (paragraph 21).  Furthermore, since Weaver considers chloride free concentration as below 2 mM then one of ordinary skill in the art would interpret Weaver desire to use physiological concentration as greater than 2 mM.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a loading buffer with 10 mM to about 150 mM chloride ion concentration because of the importance of titering the thallium to the chloride concentration for control of chloride vs chloride free buffer.  Weaver specifically is motivated by his own teaching that Thallium chloride precipitate out.  It would have been obvious for one of ordinary skill in the art at the time of the invention to use an assay wherein the thallium ions are in a concentration that is soluble in the presence of a physiological concentration of chloride ions.  One skilled in the art would be motivated to use the concentration because of teaching that thallium chloride will precipitate out if not soluble. 

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646